     Case 1:19-cv-00169-JTN-ESC ECF No. 1 filed 03/05/19 PageID.1 Page 1 of 8



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN

WILLIAM LAPLANTE,

        Plaintiff,

v.                                                CASE NO:
                                                  HON:

EMMETT CHARTER TOWNSHIP,
CALHOUN COUNTY, BRIAN HATCH,
CURTIS SMITH, and FRANCISCO ROSADO,
in their individual and official capacities,

        Defendants.

 CHRISTOPHER TRAINOR & ASSOCIATES
 CHRISTOPHER J. TRAINOR (P42449)
 SHAWN C. CABOT (P64021)
 Attorneys for Plaintiff
 9750 Highland Road
 White Lake, MI 48386
 (248) 886-8650
 (248) 698-3321-fax
 shawn.cabot@cjtrainor.com
THERE IS NO OTHER PENDING OR RESOLVED CIVIL ACTION ARISING OUT OF THE TRANSACTION
                     OR OCCURRENCE ALLEGED IN THE COMPLAINT.

                            COMPLAINT AND JURY DEMAND

        NOW COMES Plaintiff, WILLIAM LAPLANTE, by and through his attorneys

CHRISTOPHER TRAINOR & ASSOCIATES, and for his Complaint against the above-named

Defendants states as follows:




                                           1
     Case 1:19-cv-00169-JTN-ESC ECF No. 1 filed 03/05/19 PageID.2 Page 2 of 8



1.      Plaintiff is a resident of the City of Battle Creek, and of County of Calhoun, State of

        Michigan.

2.      Defendants Curtis Smith and Francisco Rosado are and/or were deputies employed by the

        Calhoun County Sheriff’s Department and were acting under color of law, in their

        individual and official capacities, and within the course and scope of their employment at

        all times mentioned herein.

3.      Defendant Brian Hatch is and/or was a police officer employed by the Emmett Charter

        Township Department of Public Safety and was acting under color of law, in his individual

        and official capacities, and within the course and scope of his employment at all times

        mentioned herein.

4.      Defendants Emmett Charter Township and Calhoun County are municipal corporations

        and governmental subdivisions organized and existing under the laws of the State of

        Michigan.

5.      All relevant events giving rise to this lawsuit occurred in Emmett Charter Township,

        County of Calhoun, State of Michigan.

6.      Jurisdiction is vested in this Court pursuant to 28 U.S.C. § 1331 [federal question] and 28

        U.S.C. § 1343 [civil rights].

7.      This lawsuit arises out of Defendants’ violations of Plaintiff’s Federal Constitutional

        rights as secured by the Fourth Amendment of the United States Constitution and

        consequently Plaintiff has a viable claim for damages under 42 U.S.C. § 1983.

8.      That the amount in controversy exceeds Seventy-Five Thousand Dollars ($75,000.00) not

        including interest, costs, and attorney fees.




                                                 2
      Case 1:19-cv-00169-JTN-ESC ECF No. 1 filed 03/05/19 PageID.3 Page 3 of 8



                                                  FACTS

9.       Plaintiff realleges and incorporates by reference each and every paragraph of this

         Complaint as though fully set herein.

10.      On September 9, 2018 Defendants initiated a traffic stop of Plaintiff.

11.      Thereafter, Plaintiff exited his vehicle and soon after laid on the ground in a position of

         surrender.

12.      For no lawful purpose whatsoever, Defendant Smith and Defendant Rosado quickly

         approached Plaintiff and physically attacked him.

13.      While Plaintiff was still on the ground, Defendant Smith and Defendant Rosado delivered

         multiple strikes to Plaintiff’ body.

14.      Defendant Hatch then arrived on the scene and assisted Defendant Smith and Defendant

         Rosado in attacking Plaintiff.

15.      For no justifiable reason whatsoever, Defendant Hatch then delivered multiple strikes to

         Plaintiff’s arm, back, and ribs.

16.      Defendant Smith then placed handcuffs on Plaintiff and without requesting any medical

         treatment, Plaintiff was placed in Defendant Smith’s patrol car and taken to the Calhoun

         County Jail.

17.      As a result of the actions and/or inactions of Defendants Hatch, Smith, and Rosado,

         Plaintiff sustained injuries and damages.

                                             COUNT I
                           VIOLATION OF THE FOURTH AMENDMENT
                               42 U.S. C § 1983 EXCESSIVE FORCE

18.      Plaintiff realleges and incorporates by reference each and every paragraph of this

         Complaint as though fully set forth herein.



                                                 3
      Case 1:19-cv-00169-JTN-ESC ECF No. 1 filed 03/05/19 PageID.4 Page 4 of 8



19.      That Defendants were at all relevant times acting under color of law and acting within the

         scope of their employment.

20.      As a result of the conduct complained of herein, Plaintiff suffered a deprivation of his

         clearly established rights protected and secured by the Fourth and Fourteenth

         Amendments to the United States Constitution and by other laws, including but not limited

         to, the right to be free from a deprivation of liberty, property, bodily security, and integrity

         without due process of law, the right to be free from unreasonable searches and seizures,

         and the right to be free from excessive and/or unreasonable force.

21.      The Defendants violated Plaintiff’s clearly established and federally protected rights by

         using excessive and/or unreasonable force against Plaintiff and/or failing to intervene on

         his behalf.

22.      That Defendants’ acts were at all times intentional, objectionably unreasonable,

         unnecessary, excessive, reckless, and/or grossly negligent, and in violation of Plaintiff’s

         clearly established rights under the United State Constitution.

23.      As a result of Defendants’ violations/deprivations of Plaintiff’s clearly established

         constitutional rights, Plaintiff has a viable claim for compensatory and punitive damages

         pursuant to 42 U.S.C. § 1983 together with costs, interest, and attorney fees pursuant to

         42 U.S.C. § 1988.

         WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter an award

in his favor and against Defendants in an amount in excess of Seventy-Five Thousand Dollars

($75,000.00) not including interest, costs, and attorney fees.

                               COUNT II
           DEFENDANTS EMMETT CHARTER TOWNSHIP AND CALHOUN
                  COUNTY’S CONSTITUTIONAL VIOLATIONS



                                                   4
      Case 1:19-cv-00169-JTN-ESC ECF No. 1 filed 03/05/19 PageID.5 Page 5 of 8



24.      Plaintiff realleges and incorporates by reference each and every paragraph of this

         Complaint as though fully set forth herein.

25.      Defendants Emmett Charter Township and Calhoun County acted recklessly and/or with

         deliberate indifference when they practiced and/or permitted customs, policies, and/or

         practices that resulted in constitutional violations to Plaintiff.

26.      That these customs, policies, and/or practices included but were not limited to the

         following:

         a.      Failing to train and/or supervise its officers/deputies so as to prevent violations of

                 citizens’ constitutional rights;

         b.      Failing to adequately train and/or supervise police officers/deputies regarding the

                 proper use of force;

         c.      Failing to supervise, review, and/or discipline police officers/deputies whom

                 Defendants Emmett Charter Township and Calhoun County knew or should have

                 known were violating or were prone to violate citizens’ constitutional rights,

                 thereby permitting and/or encouraging its police officers to engage in unlawful

                 conduct;

         d.      Failing to control and/or discipline police officers/deputies known to harass,

                 intimidate, and/or abuse citizens; and

         e.      Having a custom, policy, and/or practice of using unlawful force against citizens.

27.      Defendants Emmett Charter Township and Calhoun County’s conduct was so reckless as

         to demonstrate a substantial lack of concern for whether an injury resulted.

28.      Defendants Emmett Charter Township and Calhoun County’s deliberately indifferent acts

         and/or omissions were the direct and proximate cause of Plaintiff’s injuries and damages.



                                                    5
      Case 1:19-cv-00169-JTN-ESC ECF No. 1 filed 03/05/19 PageID.6 Page 6 of 8



29.      Plaintiff has a viable claim for compensatory and punitive damages pursuant to 42 U.S.C.

         § 1983, together with costs, interest, and attorney fees pursuant to 42 U.S.C. § 1988.

         WHEREFORE, Plaintiff requests that this Honorable Court enter an award in his favor

and against Defendants in an amount in excess of Seventy-Five Thousand Dollars ($75,000.00)

exclusive of costs, interest, and attorney fees.

                                       Respectfully Submitted,
                                       CHRISTOPHER TRAINOR & ASSOCIATES

                                       BY: s/ Shawn C. Cabot______________
                                       CHRISTOPHER J. TRAINOR (P42449)
                                       SHAWN C. CABOT (P64021)
                                       Attorneys for Plaintiff
                                       9750 Highland Road
                                       White Lake, MI 48386
                                       (248) 886-8650
Dated: March 5, 2019
SCC/map




                                                   6
     Case 1:19-cv-00169-JTN-ESC ECF No. 1 filed 03/05/19 PageID.7 Page 7 of 8



                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN

WILLIAM LAPLANTE,

        Plaintiff,

v.                                               CASE NO:
                                                 HON:

EMMETT CHARTER TOWNSHIP,
CALHOUN COUNTY, BRIAN HATCH,
CURTIS SMITH, and FRANCISCO ROSADO,
in their individual and official capacities,

        Defendants.

 CHRISTOPHER TRAINOR & ASSOCIATES
 CHRISTOPHER J. TRAINOR (P42449)
 SHAWN C. CABOT (P64021)
 Attorneys for Plaintiff
 9750 Highland Road
 White Lake, MI 48386
 (248) 886-8650
 (248) 698-3321-fax
 shawn.cabot@cjtrainor.com




                                 DEMAND FOR JURY TRIAL




                                           7
   Case 1:19-cv-00169-JTN-ESC ECF No. 1 filed 03/05/19 PageID.8 Page 8 of 8



       NOW COMES Plaintiff, WILLIAM LAPLANTE, by and through his attorneys,

CHRISTOPHER TRAINOR & ASSOCIATES, and hereby makes a Demand for Trial by Jury in

the above-captioned matter.


                              Respectfully Submitted,
                              CHRISTOPHER TRAINOR & ASSOCIATES

                              BY: s/ Shawn C. Cabot______________
                              CHRISTOPHER J. TRAINOR (P42449)
                              SHAWN C. CABOT (P64021)
                              Attorneys for Plaintiff
                              9750 Highland Road
                              White Lake, MI 48386
                              (248) 886-8650
Dated: March 5, 2019
SCC/map




                                       8
